Citation Nr: 1046257	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  08-37 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for a pulmonary disability, 
to include as due to exposure to asbestos.

2.  Entitlement to service connection for diabetes mellitus, to 
include as due to exposure to Agent Orange.

3.  Entitlement to service connection for bilateral eye 
disability, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for a disability manifested 
by urination problems, to include as secondary to diabetes 
mellitus.

5.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to diabetes mellitus.

6.  Entitlement to service connection for peripheral neuropathy, 
to include as secondary to diabetes mellitus.

7.  Entitlement to service connection for a cardiovascular 
disability, to include as secondary to diabetes mellitus.

8.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to June 1970.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision of the Indianapolis, 
Indiana Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In May 2010, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with the claims file.

The issues of entitlement to service connection for a pulmonary 
disability, a cardiovascular disability, and hypertension are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.   The Veteran's service personnel records do not show that his 
service included in-country duty or visitation in Vietnam.

2.  Diabetes mellitus was initially demonstrated many years after 
service, and has not been shown by competent clinical, or 
competent and credible lay, evidence to be causally related to 
the Veteran's active service, to include exposure to Agent 
Orange.

3.  Erectile dysfunction was initially demonstrated years after 
service and has not been shown by competent clinical, or 
competent and credible lay, evidence to be causally related to 
the Veteran's active service, nor caused or chronically 
aggravated by a service-connected disability.

4.  There has been no demonstration by competent clinical, or 
competent and credible lay, evidence of record that the Veteran 
has a currently diagnosed disability manifested by urination 
problems.

5.  Peripheral neuropathy was initially demonstrated years after 
service and has not been shown by competent clinical, or 
competent and credible lay, evidence to be causally related to 
the Veteran's active service, nor caused or chronically 
aggravated by a service-connected disability.

6.  Bilateral eye disability was initially demonstrated years 
after service and has not been shown by competent clinical, or 
competent and credible lay, evidence to be causally related to 
the Veteran's active service, nor caused or chronically 
aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by active 
service, to include due to exposure to Agent Orange, nor may it 
be presumed to have been so incurred or aggravated. 38 U.S.C.A. 
§§1110, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.307, 3.309 
(2010).

2.  Erectile dysfunction was not incurred in, or aggravated by, 
active service, nor proximately due to or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

3.  A disability manifested by urination problems was not 
incurred in, or aggravated by, active service, nor proximately 
due to or aggravated by a service-connected disability.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.310 (2010).

4.  Peripheral neuropathy was not incurred in, or aggravated by, 
active service, nor proximately due to or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).

5.  Bilateral eye disability was not incurred in, or aggravated 
by, active service, nor proximately due to or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 4.9, 4.127 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection," therefore, the Department of Veterans Affairs (VA) 
is required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating and 
an effective date for the award of benefits will be assigned in 
the award of the benefit sought.

With respect to the issues on appeal, the agency of original 
jurisdiction (AOJ) issued a VCAA notice letter to the Veteran in 
December 2006, prior to the initial adjudication of the claims, 
as well as letters in May 2009 and August 2009 that informed him 
of what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence and 
notified that a disability rating and effective date will be 
assigned in event of award of any benefit sought per 
Dingess/Hartman.  

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment and personnel records and private 
treatment records.  Additionally, the claims file contains the 
Veteran's statements in support of his claims.  The Board has 
carefully reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board has 
also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claims.  

The record does not reflect that the RO has afforded the Veteran 
a VA examination for his claimed conditions.  In McClendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the 
criteria for determining when an examination is required by 
applicable regulation and how the Board applies 38 C.F.R. § 
3.159(c).  The three salient benchmarks are: competent evidence 
of a current disability or recurrent symptoms; establishment of 
an in-service event, injury, or disease; and indication that the 
current disability may be associated with an in-service event.  
The Board finds that in the present case there is not sufficient 
competent and credible evidence to establish the occurrence of an 
in-service event, injury, or disease.  Therefore, the Board finds 
that the evidence of record does not trigger the necessity of an 
examination in order to decide the claim on the merits. See 38 
C.F.R. § 3.159(c).

Thus, based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with the 
duty to assist the Veteran in developing the facts pertinent to 
his claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.

Legal Criteria 

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
each claim.  
Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2010).

Present disability resulting from disease or injury in service is 
required to establish entitlement to service connection.  
Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To 
establish service connection for a disability, there must be 
competent evidence of a current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to, the result of, or aggravated by, service-
connected disease or injury. 38 C.F.R. § 3.310(a).  

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  Where a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated for 
the degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups 
of symptoms of a condition, alone, do not constitute sufficient 
evidence of aggravation unless the underlying condition worsened. 
Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
The last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations if 
the conditions of service involved duty or visitation in the 
Republic of Vietnam. 38 U.S.C.A. § 1116(a)(3)(West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2010).

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam era 
is not warranted for any condition other than those for which the 
Secretary has specifically determined that a presumption of 
service connection is warranted.  See National Academy of 
Sciences report, "Veterans and Agent Orange: Update 1996," dated 
March 14, 1996.

Regulations further provide, in pertinent part, that if a Veteran 
was exposed to an herbicide agent (such as Agent Orange) during 
active military, naval, or air service, the following diseases 
shall be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea); Type II diabetes 
mellitus, soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma), ischemic 
heart disease, Parkinson's disease, and B cell leukemias.  38 
C.F.R. § 3.309(e) (as amended effective August 31, 2010); 75 Fed. 
Reg. 53,202 (Aug. 31, 2010).



Legal Analysis

1.  Diabetes Mellitus

The Veteran asserts that service connection is warranted for 
diabetes mellitus.  As noted above, diabetes mellitus is a 
disease that may be presumed to be related to Agent Orange 
exposure.  As noted above, in order for a veteran to be presumed 
to have had exposure to (herbicides) Agent Orange while serving 
in Vietnam, he must have served in the Republic of Vietnam or the 
waters off Vietnam, during the period beginning on January 9, 
1962 and ending on May 7, 1975 and had in-country duty or 
visitation.  In this case, the Veteran contends that he was 
exposed to Agent Orange in Vietnam when he went topside aboard 
his ship and when he went ashore to pick up Marine officers to 
bring them aboard his ship for dinner.  (May 2010 Travel Board 
Hearing Transcript (T.) at page (pg.) 10-11.)  

The Veteran's DD Form 214 shows that the Veteran served in the 
Navy and served aboard the USS GOLDSBOROUGH (DDG-20).  The Board 
also acknowledges that in December 2006, the National Personnel 
and Records Center (NPRC) indicated that the USS GOLDSBOROUGH was 
in the official waters of Vietnam from December 12, 1968 to 
February 18, 1969, March 12, 1969 to March 27, 1969, and April 
10, 1969 to April 19, 1969.   Letters dated between March 1969 
and April 1969 addressed to Mr. and Mrs. [redacted] from the 
commanding officer of the USS Goldsboough also shows that the 
ship was stationed in Da Nang harbor and provided naval gunfire 
support to Army and Marine divisions.  However, there is no 
evidence of record that supports the Veteran's contentions that 
he had actual in-country service or visitation in Vietnam.   
Indeed, in December 2006 and May 2009 the NPRC indicated that the 
Veteran's personnel record did not contain enough information to 
make a definitive statement regarding in-country service.   
Additionally, in response to requests from the RO to research the 
matter, the U. S. Army and Joint Services Records Research Center 
(JSRRC), in May 2009 reported that its research efforts found no 
evidence that indicated that Navy or Coast Guard ships 
transported tactical herbicides from the United States to the 
Republic of Vietnam or that ships operating off the coast of 
Vietnam used, stored, tested, or transported tactical herbicides.  
The JSRRC also indicated that it could not document or verify 
that a shipboard Veteran was exposed to tactical herbicides based 
on contact with aircraft that flew over Vietnam or equipment that 
was used in Vietnam and that it could provide no evidence to 
support the Veteran's claim of exposure to tactical herbicide 
agents while serving aboard a Navy or Coast Guard ship during the 
Vietnam era.  Additionally, in August 2009 and December 2009, the 
RO, based on the Veteran's entire personnel record, an abstract 
on the history of the USS GOLDSBOROUGH (DDG-20), information from 
the NPRC, and the May 2009 JSRRC memo, made a formal finding 
regarding the lack of information to verify the Veteran's 
exposure to Agent Orange or service in Vietnam.  As such, the 
Board does not find the Veteran's assertions regarding his in-
service exposure to Agent Orange to be credible.  Therefore, in 
the absence of any evidence to the contrary, the Board finds that 
the preponderance of the evidence is against a finding that the 
Veteran was exposed Agent Orange during his service as a result 
of in-country visitation or duty in Vietnam and that the Veteran 
is not entitled to service connection on the presumptive basis of 
herbicide exposure.

As noted above, even if the presumptive service connection 
regulatory provisions are not applicable, a veteran is not 
precluded from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown.  In this regard, 
in order to establish service connection on a non-presumptive 
direct incurrence basis, the veteran must provide evidence of a 
current disability, an in-service injury or disease, and a nexus 
between the current disability, and an in-service injury or 
disease.  In this case, although, the record reflects that the 
Veteran has been diagnosed with, and treated for, diabetes, his 
service treatment records do not reflect that he ever complained 
of, or was diagnosed with, diabetes or had symptomatology 
consistent with such disability while in service.  Moreover, 
there is no competent clinical opinion of record that 
etiologically relates the Veteran's current diabetes
to any incident of his active service.  

Although the Veteran asserts that his diabetes mellitus is 
related to service, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He is 
competent to give evidence about what he experienced; for 
example, he is competent to report that he experienced or 
experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  The Veteran has not alleged continuity of 
symptomatology of diabetes mellitus since service.  As such, the 
Board is not required to address the Veteran's credibility in 
this regard.

Thus, in the absence of demonstration of continuity of 
symptomatology, or a link between the Veteran's diabetes mellitus 
and service, to include exposure to Agent Orange, by competent 
medical, or competent and credible lay, evidence of record, the 
Board finds that the initial demonstration of such condition in 
the record in 1999, years after service, is too remote from 
service to be reasonably related to service.  Such a lapse of 
time between service separation and the earliest documentation of 
current disability is a factor for consideration in deciding a 
service connection claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board has considered the doctrine of 
giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. 
§ 5107 (West 2002), and 38 C.F.R. § 3.102 (2010), but does not 
find that the evidence is of such approximate balance as to 
warrant its application.  Therefore, the Board concludes that the 
preponderance of the evidence is also against a grant of service 
connection on a nonpresumptive direct-incurrence basis.

In order to establish service connection on a presumptive basis, 
the Veteran's diabetes mellitus must have become manifest to a 
degree of 10 percent or more within one year from the date of 
termination of his period of service.  In this case, there is no 
evidence that the Veteran's diabetes mellitus manifested itself 
to a compensable degree within one year of his separation from 
service.  Hence, the Board finds that evidence of record does not 
establish that the Veteran is entitled to service connection on a 
presumptive basis for his current diabetes mellitus.

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for diabetes mellitus to include as due to Agent Orange exposure.  



2.  Erectile Dysfunction

The Veteran asserts that service connection is warranted for 
erectile dysfunction, to include as secondary to diabetes 
mellitus.  With respect to a current disability, the record shows 
that the Veteran has been diagnosed with erectile dysfunction 
since 2006. 

The Board observes that the Veteran has specifically contended 
that his erectile dysfunction is secondary to his diabetes 
mellitus.  However, as discussed above, service connection has 
not been established for the Veteran's diabetes mellitus.  
Therefore, the Board finds that the Veteran is not entitled to a 
grant of service connection on a secondary basis for erectile 
dysfunction.  Service connection has not been established for any 
other disability.  38 C.F.R. § 3.310 (2010).  

With respect to entitlement to a grant of service connection on a 
direct basis, the Veteran's service treatment records fail to 
show that the Veteran ever complained of, or was diagnosed with, 
erectile dysfunction.  Moreover, there is no competent clinical 
opinion of record that etiologically relates the Veteran's 
current erectile dysfunction to any incident of his active 
service.  The Veteran has not alleged continuity of 
symptomatology of erectile dysfunction since service.  Thus, in 
the absence of demonstration of continuity of symptomatology, or 
competent medical evidence that causally links the Veteran's 
erectile dysfunction to service, the Board finds that the initial 
demonstration of such condition in 2006, years after service, is 
too remote from service to be reasonably related to service.  
Such a lapse of time between service separation and the earliest 
documentation of current disability is a factor for consideration 
in deciding a service connection claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Therefore, the Board concludes that 
the preponderance of the evidence is also against a grant of 
service connection on a nonpresumptive direct-incurrence basis.

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for erectile dysfunction, to include as secondary to diabetes 
mellitus.  Although the Veteran asserts that his erectile 
dysfunction is related to service, he is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  He is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  However, as noted above, the Veteran has 
not alleged continuity of symptomatology of erectile dysfunction 
since service.  In this case, the negative evidence of record is 
of greater probative value than the Veteran's less than competent 
statements as to etiology, and thus, will be given more probative 
weight.  Accordingly, the Board finds that the competent evidence 
of record fails to establish that the Veteran has a current 
erectile dysfunction disability, that is related to his active 
military service on either a direct or secondary basis, and the 
claim must be denied. The Board has considered the doctrine of 
giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. 
§ 5107 (West 2002), and 38 C.F.R. § 3.102 (2010), but does not 
find that the evidence is of such approximate balance as to 
warrant its application.  

3.  Disability Manifested by Urination Problems

The Veteran claims service-connection for a disability manifested 
by urination problems as secondary to his diabetes mellitus.  
However, as discussed above, service connection has not been 
established for the Veteran's diabetes mellitus.  Further, the 
Veteran's service treatment records are silent for complaints of, 
or treatment for complaints of urination difficulties.  With 
respect to a current disability, the Veteran's June 2006 claim, 
VA Form 21-526, shows that the Veteran reported that he 
experienced urination problems.  However, the clinical evidence 
of record does not demonstrate that the Veteran has complained 
of, sought treatment for, or been diagnosed with a disability 
that is manifested by problems urinating.  Therefore, as the 
evidence of record does not demonstrate that the Veteran has a 
currently diagnosed disability manifested by urination problems, 
the Board concludes that an award of service connection, on 
either a direct or secondary basis, is not justified.  Support 
for this conclusion is found in Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) where the Court found that Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability and in 
the absence of proof of a present disability there can be no 
valid claim.  
In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for a disability manifested by urination problems.  Although the 
Veteran asserts that he has a current urination problem that is 
related to service, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He is 
competent to give evidence about what he experienced; for 
example, they are competent to report that he experiences certain 
symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  However, the Veteran has also not asserted any chronic 
symptomatology in this regard.  

The Board has considered the doctrine of giving the benefit of 
the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), 
and 38 C.F.R. § 3.102 (2010), but does not find that the evidence 
is of such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for a disability manifested by urination problems and the claim 
must be denied.

4.  Peripheral Neuropathy

The Veteran asserts that service connection is warranted for 
peripheral neuropathy, to include as secondary to diabetes 
mellitus.  With respect to a current disability, the record shows 
that the Veteran has been diagnosed with neuropathy since 2005.  

The Board observes that the Veteran has specifically contended 
that his peripheral neuropathy is secondary to his diabetes 
mellitus.  However, as discussed above, service connection has 
not been established for the Veteran's diabetes mellitus.  
Therefore, the Board finds that the Veteran is not entitled to a 
grant of service connection on a secondary basis for peripheral 
neuropathy.  38 C.F.R. § 3.310 (2010).  

With respect to entitlement to a grant of service connection on a 
direct-incurrence basis, the Veteran's service treatment records 
fail to show that the Veteran ever complained of, or was 
diagnosed with, peripheral neuropathy.  Moreover, there is no 
competent clinical opinion of record that etiologically relates 
the Veteran's current peripheral neuropathy to any incident of 
his active service.  The Veteran has not alleged continuity of 
symptomatology of peripheral neuropathy since service.

Thus, in the absence of demonstration of continuity of 
symptomatology, or a link between the Veteran's peripheral 
neuropathy and service, to include exposure to Agent Orange, by 
competent medical, or competent and credible lay, evidence, the 
Board finds that the initial demonstration of such condition in 
2005, years after service, is too remote from service to be 
reasonably related to service.  Such a lapse of time between 
service separation and the earliest documentation of current 
disability is a factor for consideration in deciding a service 
connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

Although the Veteran asserts that his peripheral neuropathy is 
related to service, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He is 
competent to give evidence about what he experienced; for 
example, he is competent to report that he experiences certain 
symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  However, as noted above, the Veteran has not alleged 
continuity of symptomatology of peripheral neuropathy since 
service.  

In this case, the negative evidence of record is of greater 
probative value than the Veteran's less than competent statements 
as to etiology, and thus, will be given more probative weight.  
Accordingly, the Board finds that the competent evidence of 
record fails to establish that the Veteran has current peripheral 
neuropathy that is related to his active military service on 
either a direct or secondary basis, and the claim must be denied.  
The Board has considered the doctrine of giving the benefit of 
the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), 
and 38 C.F.R. § 3.102 (2010), but does not find that the evidence 
is of such approximate balance as to warrant its application.  
 


5.  Eye Disability

The Veteran asserts that service connection is warranted for 
bilateral eye disability, 
to include as secondary to diabetes mellitus.  With respect to a 
current disability, the record shows that since 1999, the Veteran 
has been diagnosed with, and treated for (including cataract 
surgery, laser treatment, and prescribed glasses), presbyopia, 
astigmatism, hyperopia, cataracts, macular edema, diabetic 
retinopathy, blepharochalasis, and a corneal abrasion.  

The Board observes that the Veteran has specifically contended 
that his eye disability is secondary to his diabetes mellitus.  
However, as discussed above, service connection has not been 
established for the Veteran's diabetes mellitus.  Therefore, the 
Board finds that the Veteran is not entitled to a grant of 
service connection on a secondary basis for an eye disability, to 
include erectile dysfunction.  38 C.F.R. § 3.310 (2010).  

With respect to entitlement to a grant of service connection on a 
direct incurrence basis, the Veteran's April 1967 enlistment 
examination as well as his May 1970 separation examination shows 
that the Veteran's eyes were normal upon clinical evaluation.  
The Board notes that the April 1967 enlistment examination shows 
that the examiner indicated that the Veteran had defective visual 
acuity (right eye 20/30 and left eye 20/40 uncorrected).  
However, although the record shows that the Veteran had in-
service defective vision and current defective vision, the Board 
notes that refractive error of the eyes is not a disability 
within the meaning of applicable legislation for disability 
compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  This 
includes refractive error due to such eye disorders as hyperopia 
and presbyopia.  Thus, they cannot be service connected as a 
matter of law, absent evidence of aggravation by superimposed 
disease or injury, which the Board finds is not demonstrated in 
the record.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  See 
also, Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 
1990); VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 11-1999 
(Sept. 2, 1999).

Moreover, there is no competent clinical opinion of record that 
etiologically relates any eye disability initially demonstrated 
years after service (i.e. -- cataracts, macular edema, diabetic 
retinopathy, blepharochalasis , and a corneal abrasion) to any 
incident of his active service.  The Veteran has not alleged 
continuity of symptomatology of any eye disability since service.

Thus, in the absence of demonstration of continuity of 
symptomatology, or a link between any eye disability and service, 
by competent clinical, or competent and credible lay, evidence of 
record, the Board finds that the initial demonstration of such 
condition in 1999, years after service, is too remote from 
service to be reasonably related to service.  Such a lapse of 
time between service separation and the earliest documentation of 
current disability, other than refractive error, is a factor for 
consideration in deciding a service connection claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Therefore, the Board 
concludes that the preponderance of the evidence is also against 
a grant of service connection on a nonpresumptive direct-
incurrence basis.

In this case, the negative evidence of record is of greater 
probative value than the Veteran's less than competent statements 
as to etiology, and thus, will be given more probative weight.  
Accordingly, the Board finds that the competent evidence of 
record fails to establish that the Veteran has a current eye 
disability that is related to his active military service on 
either a direct or secondary basis, and the claim must be denied. 
The Board has considered the doctrine of giving the benefit of 
the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), 
and 38 C.F.R. § 3.102 (2010), but does not find that the evidence 
is of such approximate balance as to warrant its application.  


ORDER

Entitlement to service connection for diabetes mellitus, to 
include as due to exposure to Agent Orange, is denied.

Entitlement to service connection for erectile dysfunction, to 
include as secondary to diabetes mellitus, is denied.

Entitlement to a disability manifested by urination problems, to 
include as secondary to diabetes mellitus, is denied.

Entitlement to service connection for peripheral neuropathy, to 
include as secondary to diabetes mellitus, is denied.

Entitlement to service connection for bilateral eye disability, 
to include as secondary to diabetes mellitus, is denied.


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 C.F.R. § 
3.159 (2010).  A medical examination or medical opinion is deemed 
to be necessary if the record does not contain sufficient 
competent medical evidence to decide the claim, but includes 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability, 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
manifest during an applicable presumptive period, and indicates 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  
The Court has held the types of evidence that "indicate" that a 
current disability "may be associated" with military service 
include credible evidence of continuity and symptomatology such 
as pain or other symptoms capable of lay observation.  See 
McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran asserts that service connection is warranted for a 
pulmonary disability, to include as due to exposure asbestos.  
The Veteran contends that such pulmonary disability is due to 
exposure to asbestos on the ship that he served on in service.  
According to the Veteran during his May 2010 Travel Board 
hearing, asbestos was all around his ship, including in the 
walls, in the overhead pipes, and in the gunroom.  (May 2010 
Travel Board Hearing Transcript (T.) at page (pg.) 3-4.)  The 
Veteran's service personnel records demonstrate that during the 
Veteran's military service in the Navy, he was assigned to the 
USS GOLDSBOROUGH (DDG-20).  However, despite the Veteran's 
contentions, the record does not demonstrate that the Veteran's 
claim has been sufficiently developed per the provisions of DVB 
Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988), VA 
Adjudication Procedure Manual M21-1, Part VI, para. 7.21. As 
such, the Board finds that the Veteran's claim must be remanded 
for such development.  Further, although the record demonstrates 
that the Veteran has been diagnosed with, and treated for, COPD, 
the Veteran has not been afforded a VA examination to determine 
the nature and etiology of such pulmonary symptomatology. 
Therefore, the Board finds that such an examination is necessary 
in order to properly adjudicate the Veteran's claim.

With respect to the Veteran's claim for entitlement to service 
connection for a cardiovascular disability, to include 
hypertension and coronary artery disease, post-service treatment 
records show that the Veteran has been diagnosed with, and 
treated for several conditions, including hypertension, 
myocardial infarctions, coronary artery disease, 
arteriosclerosis, and atherosclerosis.  With respect to an in-
service injury or disease, the Veteran's April 1967 enlistment 
examination report shows that the Veteran had a blood pressure 
reading of 132/88 mm Hg (systolic/diastolic). An April 1970 
service treatment record shows a blood pressure reading of 128/82 
mm Hg. The Veteran's May 1970 separation examination shows that 
the Veteran had a blood pressure reading of 128/82 mm Hg.  A 
November 1968 service treatment record also shows that the 
reported a history of chest pain and that at that time, he 
complained of experiencing left sided sternal chest pain.  
However, despite evidence of current cardiovascular disabilities 
and in-service chest pain, the record does not contain a clinical 
opinion as to whether it is at least as likely as not that the 
current cardiovascular disabilities are etiologically related to 
the blood pressure readings and/or complaint of chest pain noted 
in service.  Such would be useful in adjudication of the claim de 
novo.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
furnish the names, addresses, and dates of 
treatment of all medical providers from whom 
he has received treatment for his pulmonary 
disability and his cardiovascular 
disabilities, including hypertension, 
myocardial infarctions, and coronary artery 
disease, since his discharge from service.  
After securing the necessary authorizations 
for release of this information, seek to 
obtain copies of all treatment records 
referred to by the Veteran, not already of 
record.

2.  The Veteran should then be afforded a 
VA examination by the appropriate 
specialist to determine the nature and 
etiology of any current pulmonary 
disability.  The examiner should identify 
all currently present pulmonary disorder.  
The examiner should be requested to furnish 
an opinion as to whether it is at least as 
likely as not (50 percent likelihood or 
greater) that any currently diagnosed 
pulmonary disability is related to exposure 
to as asbestos in service. 

The rationale for all opinions expressed 
should be set forth.  All necessary tests 
should be performed.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior, and pursuant, to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.
	
3.  The Veteran should then be afforded a 
VA examination by the appropriate 
specialist to determine the nature and 
etiology of the Veteran's current 
cardiovascular disabilities.  The examiner 
should identify all cardiovascular 
disabilities found to be present.  The 
examiner should specifically comment on the 
clinical significance of the blood pressure 
reading of 132/88 reported on the Veteran's 
April 1967 entrance examination, as well as 
the blood pressure reading of 128/82 
reported on his May 1970 separation 
examination.  He or she should also provide 
an opinion as to whether it is at least as 
likely as not that the Veteran's current 
hypertension had onset during service, or 
is otherwise etiologically related to the 
blood pressure readings documented in the 
Veteran's service treatment records.  The 
examiner should also provide an opinion as 
to whether it is at least as likely as not 
that any current cardiovascular disability, 
to include hypertension, is related to the 
documented report of chest pain in November 
1968.
 
The rationale for all opinions expressed 
should be set forth.  All necessary tests 
should be performed.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior, and pursuant, to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.

5.  Following completion of the above, the 
RO should review the evidence and determine 
whether the Veteran's claims may be 
granted.  If not, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, as 
indicated.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


